DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 8, the phrase “removable shelf” does not have a proper antecedent basis [for examination purposes, the limitation will be interpreted as relating to the previously defined “removable shelf portion”.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Replogle [US 1,997,432].  Replogle teaches of a refrigerator (refrigerator), comprising: a first shelf (14) defining an off-center U-shape (fig. 3) having a first side portion being planar with the first shelf when the shelf portion is coupled to the first shelf (note fig. 4 for instance).  Replogle teaches applicant’s basic inventive claimed refrigerator as outlined above, but does not show a second U-shaped shelf as prescribed by applicant.  As to the incorporation of a second shelf (being the same as the first shelf), the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an additional U-shaped shelf within the interior of the refrigerator since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As modified, the refrigerator would be able to accommodate plural U-shaped shelves, each with a removable shelf portion {as depicted in the first shelf}, within a bottom section of the cabinet’s interior, with the shelves being vertically aligned; but the shelves {when duplicated} do not show left and right portions each defining storage surfaces of about 4 inches {Replogle shows the left side portion as being at least 4 inches wide, but not the left side portion}.  Concerning the width of side portions being at least 4 inches, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  As modified, the storage surfaces could have widths of varying sizes, with at least a width of 4 inches, in order to accommodate the preferences and/or needs of the end user, such as supporting food items based on larger sizes and shapes.  Regarding Claim 2, as modified, the removable shelf portion would be mounted within at least one of the right, left, or back portions of the second U-shaped shelf.  Regarding Claim 3, as modified, the second U-shaped shelf further includes a tuck shelf (16) mounted between the at least one removable shelf portion and a portion of the first U-shaped shelf (such as when the shelves are vertically spaced apart).  Regarding Claim 4, as modified, the first shelf includes a tuck shelf (16) mounted against at least a back portion of the U-shape of the first U-shaped shelf Regarding Claim 5, as modified, the U-shape of the second U-shaped shelf is an off-center U-shape having a first side (left side) of the U-shape that is wider than an opposite, second side (right side) of the U-shape {the shelf can be an off-center U-shape as long as the sides are at least 4 inches wide with the left side being a little wider than the right side for instance}. Regarding Claim 6, as modified, the refrigerator includes a third shelf (14) that defines a full, rectangular shape spanning a width and a depth of the interior of the refrigerator (shown in fig. 1).  Regarding Claim 7, as modified, Replogle teaches applicant’s basic inventive refrigerator as previously mapped, but does not show the third shelf as having an off-center tuck shelf.  As to this feature, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a tuck shelf arrangement regarding the shelf (13) in a manner similar to the shelf (14) within the interior of the refrigerator since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, i.e., substituting a shelf (13) for a scaled down version of a shelf (14).  Regarding Claim 8, as modified, the left portion and the right portion of the second shelf each have a depth equal to about the interior depth of the refrigerator compartment, but the dimensions are not specified {about 20 inches}.  As to the depth being about 20 inches, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  With respect to Claims 17, 19 & 20, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous; wherein the appliance is a refrigerator, and the second shelf includes a ledge (can be viewed as (36)) and the removable shelf portion is selectively disposed on the ledge of the second shelf and planar with the left, right and back portions of the second shelf (note figs. 2 & 4 for instance). 
Claims 1-8, 17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 580967.  EP`967 teaches of a refrigerator (10), comprising: a first shelf (middle 17) defining an off-center U-shape (fig. 2) having a first side (left side) that is wider than an opposite second side (right side) of the U-shape; a second U-shaped shelf (top 17) vertically aligned with the first shelf and having left and right and back portions (all shown in fig. 2), the portions all defining storage surfaces and configured for supporting food items (depending upon the size and shape of such food items), a removable shelf portion (29) selectively coupled to the second shelf, the shelf portion being planar with the second shelf when the shelf portion is coupled to the second shelf (fig. 1); and a mounting structure (15) for supporting the U-shaped shelves within an interior of the refrigerator.  EP`967 teaches applicant’s basic inventive claimed refrigerator as outlined above, including the left side portion being at least 4 inches wide; but does not show all the storage surfaces of the second U-shaped shelf as being at least 4 inches wide.  As to the width of the storage surfaces being at least 4 inches, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  As modified, the storage surfaces could have widths of varying sizes, with at least a width of 4 inches, in order to accommodate the preferences and/or needs of the end user, such as supporting food items based on larger sizes and shapes.  Regarding Claim 2, as modified, the removable shelf portion is mounted within at least one of the right, left, or back portions of the second U-shaped shelf.  Regarding Claim 3, as modified, the second U-shaped shelf further includes a tuck shelf (34) mounted between the at least one removable shelf portion and a portion of the first U-shaped shelf (such as when the shelves are vertically spaced apart).  Regarding Claim 4, as modified, the first shelf includes a tuck shelf (34) mounted against at least a back portion of the U-shape of the first U-shaped shelf (such as when (34) is mounted above the rearmost storage well (19)).  Regarding Claim 5, as modified, the U-shape of the second U-shaped shelf is an off-center U-shape having a first side (left side) of the U-shape that is wider than an opposite, second side (right side) of the U-shape {the shelf can be an off-center U-shape as long as the sides are at least 4 inches wide with the left side being a little wider than the right side for instance}. Regarding Claim 6, as modified, the refrigerator includes a third shelf (16) that defines a full, rectangular shape spanning a width and a depth of the interior of the refrigerator (shown in fig. 1).  Regarding Claim 7, as modified, EP`967 teaches applicant’s basic inventive refrigerator as previously mapped, but does not show the third shelf as having an off-center tuck shelf.  As to this feature, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a tuck shelf arrangement regarding the shelf (16) in a manner similar to the shelf (17) within the interior of the refrigerator since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art - as best understood in view of applicant’s 112 issue regarding the incorporation of a tuck shelf to the third shelf as defined.  Regarding Claim 8, as modified, the left portion and the right portion of the second shelf each have a depth equal to about the interior depth of the refrigerator compartment, but the dimensions are not specified {about 20 inches}.  As to the depth being about 20 inches, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  With respect to Claims 17, 19 & 20, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous; wherein the appliance is a refrigerator, and the second shelf includes a ledge (can be viewed as (28)) and the removable shelf portion is selectively disposed on the ledge of the second shelf and planar with the left, right and back portions of the second shelf (note fig. 1 for instance). 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., [US 2011/0001415].  Park teaches of an appliance (refrigerator), comprising: a first shelf (40) having left (430a), right (430a), and back (top of 430b) portions, each defining a storage surface (fig. 3), the left, right, and back portions being mutually arranged to define a U-shape of the first shelf (shown), and including a ledge (431); a removable shelf portion (410) coupled to the first shelf and disposed on the ledge and being planar with the first shelf when coupled to the first shelf; a second shelf (30); and a mounting structure (11a) for supporting the first and second shelves in a vertically aligned manner within an interior of the appliance.  Park teaches applicant’s basic inventive claimed appliance as outlined above, but does not show the second shelf as being a U-shaped shelf as prescribed by applicant.  As to the replication of a second shelf that is the same as the first shelf, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace a shelf (30) for an additional shelf (40), thereby providing two U-shaped shelves for an end user, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As modified, the refrigerator would be able to accommodate plural U-shaped shelves, each with a removable shelf portion (410) supported by a ledge.  Concerning the width of side portions being at least 4 inches, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  As modified, the storage surfaces could have widths of varying sizes, with at least a width of 4 inches, in order to accommodate the preferences and/or needs of the end user, such as supporting food items based on larger sizes and shapes.  Regarding Claim 18, as modified, the left and right portions of the first shelf would define respective left and right slots (viewed as the inner side recessed slots) open to a center of the U-shape of the first shelf; the left and right slots extend below the back portion of the first shelf; and a generally planar tuck shelf (420) removably positioned within the slots for slidable coupling with the first U-shaped shelf, wherein the tuck shelf is outwardly extendable to a position within the center of the first U-shaped shelf (fig. 2).  Regarding Claim 19, as modified, the left and right portions of the second shelf each define a storage surface configured for supporting food items thereon.  Regarding Claim 20, with respect to the width of the storage surfaces being at least four inches with regards to the second shelf, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.

Double Patenting
It is noted that applicant submitted a Terminal Disclaimer in the reply filed November 15, 2021.  Upon review, the submission has been approved for examination purposes.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the mapping of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the revised mapping of the rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JOH
January 19, 2022

/James O Hansen/Primary Examiner, Art Unit 3637